The opinion of the court was delivered, by
Thompson, J.
This is the case of a joint and several bond, prepared for signature by four persons named, but signed by three only. Is the absence of the name of the fourth per se a defence against payment by the three ? The possession of the bond by the school directors was primd facie evidence of delivery in the opinion of the learned judge, and we think he was right. The words “signed, sealed and delivered” appear at the close of the instrument, and although words of form, yet are not without substance, and in the absence of any fact going to contradict the formal declaration, it must be taken for truth, the bond being in the hands of the party entitled. There was no promise that all should sign who were named on it, before it should be delivered, as in Fertig v. Bucher, 3 Barr 308; nor was there any law requiring any number of obligors, as in Sharp v. The United *221States, 4 Watts 26, so as to give assurance that if all did not sign, the obligation would not be operative. It was simply a bond, good if the security was sufficient, without any specific number of sureties. It was in this respect as near like the bond held good in Keyser v. Kern, 5 Harris 827, as can be, and that case rules this fully. It was a complete instrument as it regards any one that signed: 10 Mass. 442 ; 12 Id. 137 ; and there was nothing to contradict the presumption that they severally delivered it as such.
Judgment affirmed.